PER CURIAM:
Cecil Edward Jackson filed a petition for writ of mandamus alleging undue delay by the district court in ruling on his Fed. R.Civ.P. 60(b) motion. The district court ruled on the motion by order entered on September 30, 2005. Accordingly, the mandamus petition is now moot. Therefore, although we grant Jackson’s motion to proceed in forma pauperis, we deny the petition for mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED